[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________            FILED
                                                               U.S. COURT OF APPEALS
                                            No. 11-13482         ELEVENTH CIRCUIT
                                        Non-Argument Calendar       MARCH 22, 2012
                                      ________________________        JOHN LEY
                                                                       CLERK
                                D.C. Docket No. 0:09-cv-60016-WPD



HOLLYWOOD MOBILE ESTATES LIMITED,
a Florida Limited Partnership,

llllllllllllllllllllllllllllllllllllllll                            Plaintiff - Appellee,

                                           versus

MITCHELL CYPRESS,
Chairman, Seminole Tribe of Florida,
RICHARD BOWERS,
Vice-Chairman, Seminole Tribe of Florida,
MAX B. OSCEOLA, JR.,
ROGER SMITH, and
DAVID CYPRESS,
Council Members, Seminole Tribe of Florida,
CHIEF OF POLICE WILLIAM R. LATCHFORD,
Seminole Tribe of Florida,
DIRECTOR FRED HOPKINS,
Real Estate Services Department,
Seminole Tribe of Florida,
in their official capacities,

llllllllllllllllllllllllllllllllllllllll                       Defendants - Appellants.
                           ________________________

                    Appeal from the United States District Court
                        for the Southern District of Florida
                          ________________________

                                 (March 22, 2012)

Before CARNES, BARKETT, and ANDERSON, Circuit Judges.

PER CURIAM:

      Various officials of the Seminole Tribe of Florida appeal the district court’s

grant of a preliminary injunction to Hollywood Mobile Estates, Ltd. They contend

that the underlying cause of action is only for breach of a lease agreement and thus

does not fit within the limited exception to tribal sovereign immunity created by

Ex parte Young, 209 U.S. 123, 28 S.Ct. 441 (1908).

                                          I.

      Hollywood Mobile Estates operated a mobile home park on land it leased

from the Seminole Tribe. In 2008 the Seminole Tribe ejected Hollywood Mobile

Estates from the leased property and began collecting rent from sublessees.

Hollywood Mobile Estates filed suit seeking restitution of the lost rent and an

injunction compelling the Seminole Tribe to return possession of the land to it.

The district court dismissed the suit for lack of jurisdiction, concluding the claims

were barred by the Seminole Tribe’s sovereign immunity.

                                          2
      On appeal, we affirmed the dismissal as to the restitution claim. Hollywood

Mobile Estates, Ltd. v. Cypress, 415 F. App’x 207, 209 (11th Cir. 2011)

(unpublished). But we reversed and remanded as to the request for injunctive

relief, holding that the relief was not barred by the Seminole Tribe’s sovereign

immunity because it was prospective and did not implicate special sovereignty

interests. See id. at 209–211. On remand, Hollywood Mobile Estates moved for a

preliminary injunction ordering the Seminole Tribe to restore to it the leased

property. The district court granted that motion and issued the requested

injunction. The Seminole Tribe now appeals from that order.

                                           II.

      We review only for an abuse of discretion a district court’s decision to issue

a preliminary injunction, but review de novo the legal conclusions upon which an

injunction is based. Grizzle v. Kemp, 634 F.3d 1314, 1320 (11th Cir. 2011). A

district court may grant a preliminary injunction if the moving party shows that:

(1) “it has a substantial likelihood of success on the merits”; (2) it will be

irreparably injured unless the injunction issues; (3) the threatened injury to it

outweighs whatever harm the proposed injunction may cause to the opposing

party; and (4) “if issued, the injunction would not be adverse to the public

interest.” KH Outdoor, LLC v. City of Trussville, 458 F.3d 1261, 1268 (11th Cir.

                                           3
2006).

      The Seminole Tribe’s attack on the district court’s order is merely an effort

to relitigate the sovereign immunity question we decided one year ago. It argues

that the injunction does not fit within the Ex parte Young exception to tribal

sovereign immunity because it is issued to remedy an alleged breach of a lease and

not a violation of the Constitution or federal law. But we have already held that

injunctive relief in this case fits within the Ex parte Young exception. See

Cypress, 415 F. App’x at 211 (“Instead, we hold, based on this record and these

parties, that [Hollywood Mobile Estate’s] request for an injunction restoring it to

the premises is not barred by tribal sovereign immunity.”). That is the law of the

case and binding. See Ash v. Tyson Foods, Inc., 664 F.3d 883, __ (11th Cir.

2011) (“Under the law of the case doctrine, the district court and this Court are

bound by findings of fact and conclusions of law made by this Court in an earlier

appeal of the same case.”)

      AFFIRMED.




                                          4